 Case 3:18-cr-30078-SMY Document 95 Filed 09/09/20 Page 1 of 2 Page ID #295




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                          )
                                                    )
                         Plaintiff,                 )
                                                    )
 vs.                                                )   Case No. 18-CR-30078-SMY-1
                                                    )
 CHRISTOPHER CHARLES                                )
 VANBIBBER,                                         )
                                                    )
                         Defendant.                 )

                                             ORDER
       Pending before the Court are Defendant Christopher Charles Vanbibber’s pro se Motion

for Compassionate Relief (Doc. 89), the Government’s Motion to Dismiss (Doc. 93), and

Defendant’s Motion for Extension of Time (Doc. 94).

       Section 603 (b)(1) of the First Step Act permits the Court to reduce a term of imprisonment

upon motion of either the Director of the Bureau of Prisons (“BOP”) or a defendant for

“extraordinary or compelling reasons” so long as the reduction is “consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). A

defendant seeking compassionate release must first request that the BOP file a motion seeking the

same. Id. If the BOP declines to file a motion, the defendant may file a motion on his own behalf,

provided he has either exhausted administrative remedies or 30 days have elapsed since the warden

at his institution received such a request, whichever is earliest. Id.

       Here, Defendant requested compassionate release from the warden of his institution on

June 2, 2020, 27 days prior to filing his Motion for Compassionate Release. The warden denied

his request and Defendant’s appeal is currently pending before the Regional Director (Doc. 94).




                                             Page 1 of 2
 Case 3:18-cr-30078-SMY Document 95 Filed 09/09/20 Page 2 of 2 Page ID #296




       The exhaustion requirement is mandatory – Defendant must either fully exhaust his

administrative remedies or wait 30 days after making a request of the warden before filing a motion

for compassionate release with the court. He may not, as he seeks to do here, file the motion prior

to exhaustion and seek an extension to show proof of exhaustion at a later point. United States v.

Alam, 960 F.3d 831, 833-4 (6th Cir. 2020); United States v. Raia, 954 F.3d 594, 597 (3rd Cir.

2020) (Noting that the failure to exhaust “presents a glaring roadblock foreclosing compassionate

release.”); United States v. Elion, 2020 WL 4284354 (S.D. Ill. 2020).

       Accordingly, Defendant’s Motion for Extension of Time (Doc. 94) is DENIED. The

Government’s Motion to Dismiss (Doc. 93) is GRANTED and Defendant’s pro se Motion for

Compassionate Relief (Doc. 89) is DISMISSED without prejudice. Defendant may refile his

motion seeking compassionate relief, should he choose to do so, once he has exhausted his

administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A)(i).

       IT IS SO ORDERED.

       DATED: September 9, 2020


                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 2 of 2
